DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
Response to Amendment and Arguments
Applicant’s petition to revive under 37 CFR 1.137 has been granted on 10/16/2020. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 9/23/202, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 	Applicant’s amendment to the claims to cancel claims previously rejected and to amend the remaining claim to include non-boiling temperatures (18-25 deg. C) and solvents (aqueous bisulfite solution, aqueous alcoholic solvents) and using the extracts in the effective amounts for phytosanitary treatments (versus the reference mere growth/feeding), and Applicant’s arguments to the same are considered to be provide limitations which are not taught or reasonably suggested by the combination of cited references, and are therefore persuasive over the rejections based thereupon. Accordingly the grounds of rejection over Holland (‘047) in view of Richard (‘161), Popovic (Sci. Wld. J, 2013), and Peng (JCE, 1991) under 35 USC 103 are withdrawn. 

Claims 1, 6-10, 13-15, and 17-20 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected because claim 18 recites the limitation "the aqueous solvent in step (b)" which “consists” of “bisulfite in water” however the claim depends from claim “1” which recites “a hydroalcoholic solvent comprising water and at least 25% of ethanol”.  There is insufficient antecedent basis for the limitation of claim 18 in the claim. 
Please note this ground may be overcome by appropriate amendment, for example by reciting dependency from claim --17-- as the term “aqueous solvent appears therein at step (b). 
Conclusion
Claim 18 is rejected for the above. Claims 1, 6-10, 13-15, and 17, 19, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/            Primary Examiner, Art Unit 1655